Citation Nr: 0815443	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hypertension.

2.  Entitlement to a higher initial rating for service-
connected traumatic osteoarthritis of the right knee, x-ray 
evidence only, as secondary to pes planus, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected traumatic osteoarthritis of the left knee, x-ray 
evidence only, as secondary to pes planus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of May 2007.  This 
matter was originally on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In March 2008, the veteran, through his accredited 
representative, submitted additional evidence consisting of 
VAMC treatment records, dated from October 2007 to January 
2008, and a statement of treatment, dated in September 2006.  
In a written brief presentation, the veteran's representative 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2007).  Consequently, the Board may proceed 
with the adjudication of this claim.

In April 2008, the Board received a Motion for Good Cause to 
Accept Additional Evidence Beyond 90 Days in accordance with 
38 C.F.R. § 1304(b).  The additional evidence consisted of a 
letter from the veteran, dated in January 2008, in which the 
veteran requested that VA permit him to submit additional 
evidence until January 25, 2008.  Although it is not totally 
clear from the letter, it appears that the additional 
evidence the veteran wished to submit consisted of his most 
recent VAMC treatment records.  As noted, the veteran's 
representative submitted these records in March 2008.  The 
Board has accepted these records into the claims file.  The 
Board has also accepted the January 2008 letter into the 
claims file.  Thus, the request has been effectively granted.    




FINDINGS OF FACT

1.  The competent medical evidence does not show that at any 
time during the course of this appeal, the veteran's systolic 
pressure readings were reported to be in excess of 160, or 
that his diastolic readings were reported to be in excess of 
100. 

2.  The competent medical evidence does not show that the 
veteran's right knee disability is characterized by flexion 
limited to less than 120 degrees, or extension limited to 
less than 10 degrees.  

3.  The competent medical evidence does not show that the 
veteran's left knee disability is characterized by flexion 
limited to less than 120 degrees, or extension limited to 
less than 10 degrees.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for service-connected hypertension have not been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2007).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected osteoarthritis of the 
right knee, currently evaluated as 10 percent disabling have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5010-5257 (2007).  

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected osteoarthritis of the 
left knee, currently evaluated as 10 percent disabling have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5010-5257 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.   

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The RO provided VCAA notice to the 
veteran in response to his initial claim for service 
connection for a bilateral knee disability in correspondence 
dated in October 2001.  In that correspondence, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO also advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim.    

In correspondence dated in May 2007, the Appeals Management 
Center informed the veteran of what the evidence needed show 
to establish entitlement to increased ratings for his 
service-connected hypertension and knee disabilities.  
Specifically, the AMC informed the veteran that he needed to 
show the service-connected disabilities had increased in 
severity.  The AMC informed the veteran that he may submit 
his own statement describing the symptoms, their frequency 
and severity, and other involvement, extension, and 
additional disablement caused by his disability.  The AMC 
also informed the veteran that when assigning a disability 
rating, it considered the impact of the condition and 
symptoms on employment.  The Board finds this notice 
satisfies the requirements of Vazquez-Flores v. Peake.

The RO also advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  The RO also explained how effective 
dates for service-connected disabilities are determined.  

In addition to being provided adequate VCAA notice for an 
increased rating claim, the veteran has demonstrated actual 
knowledge of the criteria needed to establish a higher rating 
for his service connected hypertension.  Here, the veteran's 
service-connected hypertension is rated pursuant to 
Diagnostic Code 7101.  38 C.F.R. § 4.10, Diagnostic Code 7101 
(2007).  Under that code, the sole criteria for consideration 
consists of diastolic and systolic blood pressure readings.  
In support of his claim for an increased rating, the veteran 
asserted in his substantive appeal, dated in December 2003, 
that the American Medical Association considered his recent 
blood pressure reading-146/96-to be a "dangerous level."  
Thus, the veteran demonstrated actual knowledge of the link 
between blood pressure readings and the severity of his 
service-connected hypertension.  Such knowledge cures any 
timing or content defects of the notice as it pertains to the 
veteran's increased rating claim and its compliance with 
Vazquez-Flores.   

Furthermore, in appeals of an initial evaluation, the courts 
have held that once service connection is granted and the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In Dingess v. 
Nicholson, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Therefore, any omissions in the 
veteran's VCAA notification with respect to his claims for 
higher initial ratings for his knee disabilities are harmless 
error.  

Regarding the timing of the notice, after issuing the May 
2007 correspondence, the AOJ readjudicated the claim in 
November 2007 and issued a supplemental statement of the 
case.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran was provided with a compensation and 
pension examination report for his hypertension and knee 
claims in January 2002.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.

Bilateral Knees

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's service-connected osteoarthritis of the left 
and right knees are each rated as 10 percent disabling 
pursuant to Diagnostic Code 5010-5257.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257 (2007).  Hyphenated diagnostic 
codes are used when a rating pursuant to one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  Id.    

Diagnostic Code 5010 provides the ratings criteria for 
degenerative or traumatic arthritis.  Under that code, 
degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2007).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  Flexion.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

In an undated statement to the Board, the veteran explained 
that magnetic resonance imaging (MRI) studies of his knee 
supported his claim for a higher rating.  The veteran cited 
an inability to walk or to stand for prolonged periods as 
signs that his knee disabilities were more severe than 
currently rated.  

The Board has considered the medical evidence of record and 
finds that the criteria for a 20 percent rating have not been 
established for either the veteran's left or right service-
connected knee disabilities.    

The competent medical evidence consisted of VAMC orthopedic 
and physical therapy progress notes, and a VA compensation 
and examination report.  None of this evidence demonstrated 
the veteran's ranges of motion in either knee met the 
criteria for a higher rating.  In the compensation and 
examination report, Dr. J.P. stated that the veteran had 150 
degrees of flexion bilaterally and could extend to zero 
degrees bilaterally.  Dr. J.P. also noted that there was no 
pain throughout this range.  Among the records from the VAMC 
was an orthopedic clinic note, dated in September 2003, 
reflecting a full range of motion in the knees.  In an 
orthopedic consultation, dated in December 2007, Dr. J.A. 
reported range of motion in the left and right lower 
extremities to be from 5 to 130 degrees bilaterally.  This 
shows a limitation of 5 degrees of extension, but such 
limitation does not support a 20 percent rating.  The Board 
has also reviewed numerous physical medicine and 
rehabilitation therapy notes, however, these also failed to 
demonstrate that extension was limited to 15 degrees or that 
flexion was limited to 30 degrees.   

The Board has considered the DeLuca criteria, but does not 
find that the criteria for a higher rating based on 
limitation of flexion or extension have been met.  In 
summary, it does not appear that either the veteran's left or 
right knee disability satisfies the criteria for a 20 percent 
rating based on limited range of motion.

The Board has also reviewed an MRI report, dated in August 
2003, reflecting the following findings.  Right knee findings 
included: joint effusion, a ruptured Baker's cyst, remote 
straining of the iliotibial band, osteoarthritic changes, and 
medial meniscal tear associated with meniscal cyst.  In the 
left knee, findings included: effusion, a ruptured Baker's 
cyst, anterior horn lateral meniscal tear, complex medial 
meniscal tear, osteoarthritic changes, and synovial cyst 
emanating from the popliteal recess.  Although the MRI showed 
diagnoses of numerous knee disorders, the veteran is only 
service-connected for the osteoarthritis.  None of the other 
conditions has been shown to be related to the osteoarthritis 
and they have no bearing in the currently assigned ratings.  
Thus, a rating in excess of 10 percent for subluxation or 
lateral instability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

Hypertension

The veteran's service-connected hypertension is currently 
evaluated as noncompensable.  The ratings criteria for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) are found in Diagnostic Code 7101.  
Under that code, a 10 percent evaluation is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

In support of his claim for an increased rating, the veteran 
asserted in his substantive appeal, dated in December 2003, 
that the American Medical Association considered his recent 
blood pressure reading-146/96-to be a "dangerous level."     

The competent medical evidence consists of treatment records 
from the Columbus VAMC, dated from September 2000 to December 
2007, and a compensation and pension examination report, 
dated in January 2002.  According to those records, between 
September 2000 and September 2007, the veteran's systolic 
pressures ranged from a low of 120 to a high of 148.  
Diastolic pressures during the same period ranged from a low 
of 80 to a high of 90.  The medical evidence included the 
following blood pressure readings: 144/84 in September 2000; 
124/82 in January 2002; 148/85 in April 2002; 130/90 and 
130/88 on the same day in August 2002; 133/80 in July 2003; 
124/80 in February 2004; 120/84 in December 2005; 120/84 in 
February 2006; 128/70 in July 2006; 132/80 in September 2006; 
120/82 and 120/62 on the same day in November 2006, and 
145/86 in September 2007.  

Both the VAMC treatment records and the compensation and 
pension examination report showed that the veteran's 
hypertension was controlled and had little or no affects on 
his employability and activities of daily living.  In a 
progress note dated in February 2004, Dr. S.K. described the 
veteran's hypertension as well controlled.  In the 
compensation and pension examination report, Dr. J.P. also 
described the veteran's hypertension as "under good 
control."  Also according to that report, the veteran denied 
cardiac symptoms, chest pain, chest pain with exertion, heart 
palpitation or syncope.  Both the VAMC treatment records and 
the VA examination report also reflected that the veteran 
took lisinopril for his hypertension.

The Board finds that the competent medical evidence does not 
support a 10 percent rating.  At no time during the course of 
this appeal was either diastolic pressure reported to be 100 
or more, or systolic pressure 160 or more.  In the absence of 
such readings on at least one occasion during a 7 year 
period, it cannot be said that either diastolic or systolic 
pressures are "predominantly" 100 or more or 160 or more 
respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  Although the VAMC treatment records and the VA 
examination report reflected that the veteran took lisinopril 
for his hypertension, the veteran does not have a history of 
diastolic pressure predominantly 100 or more.      

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected osteoarthritis of the 
knees or hypertension cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected disabilities 
interfere with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for higher ratings on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

An increased rating for service-connected osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling, 
is denied.

An increased rating for service-connected osteoarthritis of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.

A compensable rating for service-connected hypertension is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


